IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT

                       _____________________

                            No. 95-20421
                       _____________________


          In The Matter of: DEAN RAY EVANS; JANE ELAINE EVANS


                               Debtors



          BAYSHORE NATIONAL BANK OF LA PORTE,

                               Appellant,

          v.

          DEAN RAY EVANS; JANE ELAINE EVANS,

                              Appellees.
_________________________________________________________________

           Appeal from the United States District Court
                for the Southern District of Texas
_________________________________________________________________
                         February 7, 1996

Before KING, DAVIS, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Bayshore National Bank of La Porte appeals the district

court's affirmance of the bankruptcy court's discharge of Dean

Ray Evans and Jane Elaine Evans in Chapter 7 bankruptcy.   By

     *
          Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
focusing on the Evanses' transfer of nonexempt assets into their

exempt homestead, Bayshore sought to bar the Evanses' general

discharge pursuant to 11 U.S.C. § 727(a)(2) and to impose an

equitable lien on their homestead pursuant to the Texas

Fraudulent Transfers Act.    Tex. Bus. & Com. Code §§ 24.005 and

24.008.    The bankruptcy court granted summary judgment in favor

of the Evanses on all causes of action regarding the homestead.

Because we find that Bayshore did not submit sufficient summary

judgment evidence as to the Evanses' intent to conceal the

transfers, or to hinder, delay, or defraud, and because the

transfers did not occur within one year of the Evanses'

bankruptcy filing, we conclude that the district court did not

err in affirming the bankruptcy court's summary judgment.

       By focusing on the transfer by Dean Ray Evans of two

cashier's checks to Texas Coastal Bank ("TCB"), Bayshore sought

to bar the Evanses' general discharge pursuant to 11 U.S.C. §

727(a)(2) or, alternatively, to have the debt to Bayshore

declared nondischargeable pursuant to 11 U.S.C. § 523(a)(6).

After trial on the merits, the bankruptcy court found that D.

Evans' transfer of the cashier's checks was a preferential

payment and not a transfer made to hinder, delay, or defraud

creditors.    The record supports that finding.   Additionally, the

bankruptcy court determined that Bayshore had no cause of action

under § 523(a)(6) because Bayshore had no legal claim to the

cashier's checks at the time that D. Evans transferred them to

TCB.    We agree with the lower courts that, on the facts


                                  2
presented, the transfer of the two cashier's checks to TCB did

not justify denial of discharge under § 523(a)(6).

     For the foregoing reasons, we AFFIRM the judgment of the

district court.




                                3